Opinion issued June 11, 2015




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-15-00496-CV
                           ———————————
       IN RE DARYL BARNES AND DEMEATRICE GOFF, Relators



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION1

      In this original proceeding, Relators Daryl Barnes and Demeatrice Goff seek

mandamus relief compelling the trial court to rule on a motion for rehearing. The

petition for writ of mandamus is DENIED. All pending motions are DENIED AS

MOOT.



1
       The underlying case is Daryl Barnes and Demeatrice Goff v. Kevin Fulton and
National Housing Development Corp., Cause No. 2012-34954, in the 129th Judicial
District Court of Harris County, the Honorable Michael Gomez, presiding.
                                 PER CURIAM

Panel consists of Justices Jennings, Bland and Brown.




                                        2